Citation Nr: 1121506	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-37 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.  

2.  Entitlement to an initial disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD) from January 7, 2005 through December 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDINGS OF FACT

1.  The Veteran's right wrist disability had onset in service or was caused or aggravated by the Veteran's active military service.  

2.  Between January 7, 2005 and December 18, 2007, the Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas.  However, the Veteran's PTSD did not result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right wrist disability have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for a 70 percent disability rating, but no greater, for service connected PTSD from January 7, 2005 through December 18, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

The Veteran has alleged that his wrist was slashed in service during an altercation with another service member while the Veteran was stationed in Vietnam.  In support of his claim, the Veteran has submitted a February 2005 statement from G.R., a friend who served with him in Vietnam and testified that the Veteran's wrist was injured in an altercation with another soldier.

The Veteran's service treatment records show that in January 1970, the Veteran had an unspecified injury to his right hand.  An x-ray was ordered, but is not of record and no follow up treatment is noted.  In February 1970, the Veteran cut his right hand on a shattered mirror resulting in a laceration the third and fourth fingers.  No tendons or arteries were involved.  The Veteran's injury was sutured and wrapped.  He returned a week later to have the dressing changed.  No permanent hand disability was noted at a separation examination in August 1971, but on a Report of Medical History completed at the same time, the Veteran reported an injury to his right hand involving a cut wrist.  

Post-service, there is no evidence of a right wrist disability until the Veteran filed his claim for service connection in January 2005.  

The Veteran was afforded a VA examination in September 2005.  At the examination, the Veteran complained of numbness, weakness, and pain of the right wrist with onset in 1969 or 1970.  He reported that he was attacked by another soldier in Vietnam with a straight razor, resulting in a severe laceration to the plantar surface at the wrist, severing nerves, tendon, and an artery.  He was hospitalized for surgical intervention.  He described symptoms of giving way, instability, pain, stiffness, weakness, locking, warmth, redness, swelling, and tenderness.  He reported flare-ups every two to three weeks during which he is unable to hold on to objects.  

On examination, the Veteran had decreased range of motion of the right wrist, with increased loss of motion following repetitive testing.  There was no finding as to whether or not the Veteran had a scar on his wrist.  An x-ray of the right wrist was normal, with no radiographic indication of a previous injury or surgery.  

In June 2006, the RO referred the issue for a VA medical opinion.  The examiner concluded that it is less likely than not that the Veteran's right wrist condition was caused by or the result of a wrist injury incurred during active duty.  The examiner based this on the September 2005 x-ray which showed no indication of a previous injury, as well as the fact that the Veteran's February 1970 laceration from a broken mirror involved a laceration between the third and fourth fingers with no tendon or arterial involvement.  

In this regard, the Board notes that the examiner did not consider that the Veteran also had an unspecified hand injury in January 1970 and reported a right wrist injury at separation from service.  

The Board finds that there is evidence both for and against the Veteran's claim.  The Veteran has a current wrist disability.  Both the Veteran and a fellow service member have testified that the Veteran's wrist was cut during an altercation with another soldier while the Veteran was stationed in Vietnam, and the Veteran's service treatment records show that he reported an injury to his right wrist at separation from service.  

On the other hand, there is no evidence in the Veteran's service treatment records that he was hospitalized as he claims and a September 2005 x-ray found no evidence of any prior injury or surgery.  Additionally, in June 2006, a VA physician opined that the Veteran's current right wrist condition was less likely than not caused by the Veteran's active military service; however, the examiner does not appear to have considered all of the evidence.  

The Board finds that the evidence is in relative equipoise regarding whether or not the Veteran's current right wrist disability had onset in service or was caused or aggravated the Veteran's active military service.  Accordingly, the Board will resolve the benefit of the doubt in the Veteran's favor and grant entitlement to service connection for a right wrist disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Increased Rating

The Veteran was granted entitlement to service connection for PTSD in a July 2006 rating decision and assigned an initial 30 percent disability rating, effective January 2005.  The Veteran appealed, requesting a higher rating.  In a June 2008 rating decision, the RO increased the Veteran's disability rating to 100 percent disabling, effective December 18, 2007.  The Veteran has continued to appeal his initial 30 percent disability rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2010).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

The Veteran was afforded a VA examination in October 2005.  At that examination, the Veteran described trauma related to his combat experiences in Vietnam and reported symptoms of recurrent and intrusive thoughts of the distressing events, flashbacks, avoidance, diminished interest, detachment, restricted range of affect, difficulty falling or staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran described a past history of substance abuse and frequent violent altercations with others.  He reported that he has been arrested for disorderly conduct, assault, and DWI/DUI in the past; however, the Veteran stated that he quit drinking more than three years ago and no longer fights.  The Veteran was employed full time, but his employment is spotty due to the seasonal nature of his job.  

The examiner observed that the Veteran's mood was anxious, hopeless, agitated, depressed, and dysphoric.  His affect was labile and the Veteran never made eye contact with the examiner, but rather held his face in his hands throughout.  He cried frequently throughout the session.  He was intact to person, time, and place, but his judgment appeared partially impaired.  His remote memory was severely impaired, but his recent and immediate memory were normal.  The Veteran was preoccupied with one or two topics and displayed depersonalization and poverty of thought.  He described passive suicidal ideations and occasional homicidal thoughts.  He denied hallucinations, obsessive or ritualistic behavior, and panic attacks.  Psychometric test results were consistent with a diagnosis of mild PTSD, the symptoms of which the Veteran tends to emphasize in a manner which appears forced or exaggerated.  

The examiner concluded that the Veteran was functioning adequately, but isolates himself, has a spotty work record due to his PTSD, and his marital relationship is at risk due to his quick temper, isolative tendencies, and anxiety.  The examiner assigned a current GAF score of 60 and estimated that the Veteran's GAF score likely fluctuates between 55 and 65.  

VA treatment records show that the Veteran received individual therapy for his PTSD from a VA social worker during the period on appeal.  These records document complaints of sleep disruption, nightmares, regular suicidal ideations, anxiety, depression, irritability, poor impulse control, hyper arousal, isolation, and occasional flashbacks, as well as conflicts with the Veteran's spouse and coworkers.  However, they also show that the Veteran has a number of hobbies including working on his ranch, fishing and skiing, which help him relieve stress.  He has a good relationship with his grandchildren and enjoys spending time with them.  GAF scores ranged between 45 to 53.  Overall, these records suggest that as a result of his treatment, the Veteran has gained an improved understanding of his illness and has become better at managing its symptoms.  

The Veteran's spouse described some of the Veteran's PTSD symptoms in an August 2006 letter, including a history of substance abuse, violent behavior, and legal problems, emotional volatility, isolation, depression, controlling behavior, and an inability to tolerate others.  

In September 2006, the Veteran submitted a statement in which he argued that he was totally disabled due to his PTSD.  He stated that he is unable to work with others or tolerate supervision, and experiences homicidal thoughts and outbursts of violence, including an incident in which he attacked a co-worker.  He described periods of disorientation, loss of time, and memory problems, as well as frequent suicidal ideations.  The Veteran reported that he was no longer working full time, apparently due to his own decision to cut back his hours.  

B.S., the licensed clinical social worker who treats the Veteran, also submitted a letter in September 2006.  B.S. stated that she believed that the Veteran was not forthcoming at his October 2005 VA examination concerning the severity of his PTSD symptoms.  She asserted that the Veteran suffers from severe symptoms including anger and rage, persistent suicidal thoughts, a history of engaging in high risk and violent behavior, including threats to kill others, extreme isolation, an inability to function socially in the community, except for a few relationships with family and other veterans, suicidal ideations, night terrors and agitation which make it impossible to share a room with his spouse, frequent flashbacks, impaired thought processes, impaired judgment, disturbances of motivation and mood, and severe impairment in work and social relationships.  She opined that the Veteran had total occupational and social impairment due to his PTSD.  

In December 2007, the Veteran was afforded another VA examination.  The Veteran reported that his symptoms have worsened over the past few years.  The Veteran complained of panic attacks, anxiety, anger, periods of confusion, memory impairment, relationship difficulties, nightmares, flashbacks, sleep impairment and frequent suicidal and homicidal ideations.  The Veteran described an incident of setting himself on fire, although he insisted that he was not trying to kill himself.  The Veteran has few social relationships, other than his family and one Vietnam veteran friend.  He does report that his therapy through VA has been helpful.  The Veteran reported that he was employed at the time of the examination, but fears that this job will soon end and he will be unable to find another one.  

The examiner observed that the Veteran was restless and tense.  The Veteran was alternately angry, anxious, or sad and tearful depending on what he was discussing.  The Veteran had a short attention span and his thought process was characterized by rambling and an overabundance of ideas.  His memory is impaired.  He had decreased concentration and difficulty following instructions.  The Veteran described suicidal and homicidal ideations, as well as ruminations.  He has a history of inappropriate behavior and violence secondary to his angry outbursts, and his impulse control was characterized as poor.  The Veteran described persistent auditory hallucinations as well as obsessive compulsive behavior, but was oriented to person, time, and place.  The examiner determined that the Veteran was able to maintain minimal personal hygiene, although he does wear the same clothes over and over.  His ability to perform activities of daily living was impaired due to his need to avoid places where he might come in contact with others such as the grocery store the bank.  The examiner diagnosed the Veteran with chronic, severe PTSD, currently of deteriorating nature, and assigned a GAF score of 48.  The examiner concluded that the Veteran's PTSD results in total occupational and social impairment.  

Based on the above evidence, the Board finds that the Veteran's PTSD symptoms for the period on appeal from January 7, 2005 through December 18, 2007 are most appropriately rated as 70 percent disabling.  The Veteran's angry and occasionally violent outbursts, anxiety, frequent suicidal and homicidal ideations, isolation, sleep impairment, and impaired memory and concentration caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

However, while the Veteran's therapist, B.S., opined that the Veteran's PTSD caused total occupational and social impairment in her September 2006 letter, the Board finds that this is not supported by the record as a whole and that the Veteran's symptoms did not result in total occupational and social impairment during the period on appeal.

The Veteran was able to work on at least a part time basis for most of the period on appeal.  He has reported engaging in a number of positive activities, including working on his ranch, skiing, fishing, and spending time with his grandchildren.  He reported at least one friend to whom he can talk, as well as a positive relationship with his therapist.  He has not been incarcerated or hospitalized as a result of his disability for any period on appeal.  Furthermore, despite some impairments in concentration, memory, and judgment, the Veteran was well oriented, competent to manage his financial affairs, able to communicate lucidly with others, and capable of maintaining minimal personal hygiene for the period on appeal.  The Veteran's GAF scores for the period on appeal have ranged from the mid 40 through the mid 50s, with the exception of a slightly higher rating at his October 2005 VA examination, suggesting moderate to serious, but not total, impairment.  

Accordingly, for all the above reasons, and giving the Veteran the benefit of the doubt, entitlement to a 70 percent disability rating, but no higher, for service connected PTSD is granted from January 7, 2005 through December 18, 2007.   

The Board notes that entitlement to TDIU was denied in a June 2008 VA decision and the Veteran did not appeal.  Accordingly, this issue is no before the Board.  

Extraschedular

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify and assist was satisfied by letters sent to the Veteran in January 2005 and March 2006, prior to the initial unfavorable decision.  These letters informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.   

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in September 2005, October 2005, June 2006, and December 2007.  

The September 2005 and June 2006 examinations are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The October 2005 and December 2007 VA C&P examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Entitlement to service connection for a right wrist disability is granted.

Entitlement to a disability rating of 70 percent but no greater for service connected PTSD from January 7, 2005 through December 18, 2007 is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


